Drawings
The drawings are objected to because:
Reference numeral 21 appears in the drawings but not in the description.  This should be corrected by inserting “21” after “chamfer” at paragraph 0017.
At Fig. 10 the graph and its axes are not labelled.   See item 9 below. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it includes a phrase that can be implied, “is provided”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 3 & 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 3 & 10 recites, “the axle bar that can articulate to 52 degrees or more away from the common axis.”  However, there is no description of any such feature in the specification.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 & 8 recite the limitation, “the required joint angle”.  It’s meaning is unknown.
Each of claims 3 & 10 recites the limitation "the common axis".  There is insufficient antecedent basis for this limitation in the claims.
Each of claims 6 & 13 recites the limitation "the ball".  There is insufficient antecedent basis for this limitation in the claims.
Each of claims 6 & 13 recites the limitation "a plurality of balls".  It is unclear if this plurality of balls is the same as or different from that previously recited.
Each of claims 9 & 12 recites the limitation "the stem".  There is insufficient antecedent basis for this limitation in the claims.
Each of claims 7 & 14 recites, “the [required] joint angle of the axle bar is independent of an opening diameter of the outer race and a bowl length of the outer race.”  It’s meaning is unknown.

Claims 6 & 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which each depends.

Claim Rejections - 35 USC § 102
Claims 1-3, 5-10 & 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iahara, US 6,224,490.  Iahara discloses a driveshaft (see “automobile shaft” at col. 1, lines 8 & 9) assembly comprising: 
a constant velocity joint (title) comprising: 
an axle bar (14); 
a stem (1a);
an outer race (1) having an inner contact surface (3); 

a cage (8); and 
a plurality of balls (7) retained within the cage and in contact with the inner contact surface of the outer race and outer contact surface of the inner race, the axle bar able to articulate relative to the outer race, an opening chamfer (11) of the outer race parallel to an outer surface of the axle bar oriented at the required joint angle (i.e. the angle of the chamfer),
wherein at col. 1, lines 50-54, Iahara discloses the angle ()of the chamfer (about 60 degrees (col. 5, line 22) regulates (i.e. limits) the maximum angle of inclination of the joint, which means the axle bar is able to articulate to about 60 degrees away from a common axis defined by the axle bar and the stem,
wherein Fig. 3 shows the outer race and the stem are integrally formed with each other,
wherein the joint angle of the axle bar is independent of an opening diameter of the outer race and a bowl length of the outer race.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwrazler, US 6,319,133.  Schwrazler discloses a driveshaft assembly comprising: 
a undercut free (col. 4, lines7 & 15) constant velocity joint (title) comprising: 
an axle bar (40); 
a stem (36);
an outer race (31) having an inner contact surface (38); 
an inner race (32) having an outer contact surface (42); 

a plurality of balls (33) retained within the cage and in contact with the inner contact surface of the outer race and outer contact surface of the inner race, the axle bar able to articulate relative to the outer race, an opening chamfer (44) of the outer race parallel (see Fig. 4) to an outer surface of the axle bar oriented at the required joint angle (),
wherein the axle bar can articulate 50 degrees away from a common axis (A) defined by the axle bar and the stem because the joint is under-cut free (see instant paragraph 0002), and can articulate 52 degrees or more because it includes every limitation of the instant invention and therefor like it, must be able to articulate similarly,
wherein Fig. 6 shows the outer surface of the axle bar oriented at the required joint angle and the outer race opening chamfer define a clearance therebetween,
wherein Fig. 4 shows the outer race and the stem are integrally formed with each other;
wherein the joint angle of the axle bar is independent of an opening diameter of the outer race and a bowl length of the outer race.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rebull discloses how to make a graph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679